 1   NOSSAMAN LLP
     ASHLEY K. DUNNING (SBN 185014)
 2   adunning@nossaman.com
     JAMES H. VORHIS (SBN 245034)
 3   jvorhis@nossaman.com
     AALIA TAUFIQ (SBN 317787)
 4   ataufiq@nossaman.com
     50 California Street, 34th Floor
 5   San Francisco, CA 94111
     Telephone: 415.398.3600
 6   Facsimile:     415.398.2438
 7   Attorneys for Plaintiff
     San Joaquin County Employees’ Retirement Association
 8

 9

10

11                              UNITED STATES DISTRICT COURT
12                              EASTERN DISTRICT OF CALIFORNIA
13   SAN JOAQUIN COUNTY EMPLOYEES’                Case No: 2:18-cv-02042-JAM-CKD
     RETIREMENT ASSOCIATION,
14                                                 ORDER GRANTING STIPULATION
                   Plaintiff,                      REGARDING FILING OF FIRST
15                                                 AMENDED COMPLAINT
            vs.
16                                                Date Action Filed: June 25, 2018
     TRAVELERS CASUALTY AND SURETY
17   COMPANY OF AMERICA,
18                 Defendant.
19

20

21

22

23

24

25

26

27

28
                                                                    Case No. 2:18-cv-02042-JAM-CKD
          [PROPOSED] ORDER STIPULATION REGARDING FILING OF FIRST AMENDED COMPLAINT
     56922047.v1
 1          Having reviewed the following Stipulation by and between Plaintiff SAN JOAQUIN
 2   COUNTY EMPLOYEES’ RETIREMENT ASSOCIATION (“Plaintiff”), and Defendant
 3   TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA (“Travelers”)
 4   (collectively, the “Parties”), through those Parties’ respective counsel, and finding that good
 5   cause has been shown in support of the relief requested, this Court ORDERS the following:
 6          1.      The stipulation is GRANTED. The First Amended Complaint shall be filed
 7   forthwith by plaintiff SJCERA.
 8          2.      Defendant Travelers shall have thirty (30) days from the filing and service of the
 9   First Amended Complaint to answer or otherwise respond.
10   IT IS SO ORDERED.
11

12   Dated: May 1, 2019                            /s/ John A. Mendez____________
                                                   United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            -1-                  Case No. 2:18-cv-02042-JAM-CKD
          [PROPOSED] ORDER STIPULATION REGARDING FILING OF FIRST AMENDED COMPLAINT
     56922047.v1
